                                                                     1       Richard M. Pachulski (CA Bar No. 90073)
                                                                             John D. Fiero (CA Bar No. 136557)
                                                                     2       John W. Lucas (CA Bar No. 271038)
                                                                             Pachulski Stang Ziehl & Jones LLP
                                                                     3       150 California Street, 15th Floor
                                                                             San Francisco, California 94111-4500
                                                                     4       Telephone: 415.263.7000
                                                                             Facsimile: 415.263.7010
                                                                     5       Email: rpachuslki@pszjlaw.com
                                                                                    jfiero@pszjlaw.com
                                                                     6              jlucas@pszjlaw.com

                                                                     7       Attorneys for Sedgwick, LLP

                                                                     8                              UNITED STATES BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                   SAN FRANCISCO DIVISION
                                                                    10      In re:                                       Case No.: 18-31087 (HLB)
                                                                    11               SEDGWICK, LLP,                      Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                 Debtor.           CERTIFICATE OF SERVICE RE FORMER
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                   CLIENT FILE DISPOSITION LETTER
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199   Filed: 04/01/19   Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                      Page 1 OFofSERVICE
                                                                                                                    19
                                                                     1       STATE OF CALIFORNIA                  )
                                                                                                                  )
                                                                     2       CITY OF SAN FRANCISCO                )

                                                                     3              I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                            I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4      Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5              On March 25-26, 28- 30, 2019, I caused to be served the following documents in the manner
                                                                            stated below:
                                                                     6
                                                                                          FORMER CLIENT FILE DISPOSITION LETTER
                                                                     7

                                                                     8                    (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                           Mail to the addressee(s) as indicated on the attached list.

                                                                     9                     (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                           processing correspondence for mailing. Under that practice it would be deposited
                                                                                           with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                    10
                                                                                          at San Francisco, California, in the ordinary course of business. I am aware that
                                                                    11                     on motion of the party served, service is presumed invalid if postal cancellation
                                                                                           date or postage meter date is more than one day after date of deposit for mailing
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                     in affidavit.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                    (BY EMAIL) I caused to be served the above-described document by email to the
                                            ATTORNEYS AT LAW




                                                                                           parties indicated on the attached service list at the indicated email address.
                                                                    14
                                                                                    I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    15      States of America that the foregoing is true and correct.

                                                                    16             Executed on April 1, 2019 at San Francisco, California.

                                                                    17
                                                                                                                                             /s/ Oliver Carpio
                                                                    18
                                                                                                                                              Legal Assistant
                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199       Filed: 04/01/19    Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                           Page 2 OFofSERVICE
                                                                                                                        19
                                                                                                                              1
                                                                     1       SENT MARCH 25, 2019 VIA US MAIL 
                                                                             Metromedia Restaurant Group             Speedy Auto Glass, Inc.              GAB Robins North America, Inc. 
                                                                     2       Attn: Legal Department                  Attn: Legal Department               Attn: Legal Department 
                                                                             3701 West Plano Parkway, Ste. 200       32610 Pacific Highway South          9 Campus Drive 
                                                                     3       Plano TX 75075                          Federalway, WA 98003                 Parsippany, NJ 07054 
                                                                             Liberty International Underwriters      AMEC Foster Wheeler                  Silverwood Investments, LLC 
                                                                     4       Attn: Legal Department                  Attn: Legal Department               Attn: Legal Department 
                                                                             55 Water Street, 23rd Floor             53 Frontage Road                     Silverwood Farm Place 
                                                                     5       New York, NY 10041                      Clinton, NJ 08827                    32 Pleasant Street 
                                                                                                                                                          Sherborn, MA 01770 
                                                                     6       Bare Escentuals Beauty, Inc.            Underwriters at Lloyd's, London ‐    National Elevator Bargaining 
                                                                             Attn: Legal Department                  Resolute                             Association 
                                                                     7       301 Route 17 North, 10th Floor          Attn: Legal Department               c/o Nathan Kaitz 
                                                                             Rutherford NJ 07070                     8 Fenchurch Place, 4th Floor         Morgan Brown & Joy LLP 
                                                                     8                                               London EC3M 4AJ                      200 State Street 
                                                                                                                     UNITED KINGDON                       Boston, Massachusetts 02109 
                                                                     9       URS Corporation                         Curtco Robb Media, LLC               Tarkett, Inc. 
                                                                             c/o AECOM                               29160 Heathercliff Road, Ste. 200    Attn: Legal Department 
                                                                    10       Attn: Legal Department                  Malibu, CA 90265‐6306                1001 rue Yamaska Est 
                                                                             1999 Avenue of the Stars, Suite         Attn: Legal Department               Farnham, CANADA 
                                                                    11       2600                                                                         QC J2N 1J7 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                             Los Angeles, CA 90067 
                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                             SENT MARCH 26, 2019 VIA US MAIL 
                                                                    14       CalFarm Insurance Company               Duvera Acceptance One, LLC            Lonzar Delaware, Inc. 
                                                                             Attn: Legal Department                  Attn: Legal Department                Attn: Legal Department 
                                                                    15       1755 Creekside Oaks Drive, Ste.         1910 Palomar Point Way, Ste. 101      2001 Ross Avenue, Ste. 4500 
                                                                             190                                     Carlsbad CA 92008                     Dallas TX 75201‐2974 
                                                                    16       Sacramento, CA 95833 
                                                                             Cellective Case, Inc.                   Newport Scientific Research, LLC      Sony Electronics, Inc. 
                                                                    17       c/o Silverline Capital Partners, LLC    Attn: Legal Department                Attn: Legal Department 
                                                                             Attn: Legal Department                  660 Newport Center, Ste. 760          16530 Via Esprillo 
                                                                    18       10 West 33rd Street                     Newport Beach CA 92660                San Diego CA 92127 
                                                                             New York NY 10001 
                                                                    19       Embarcadero Systems, Inc.               Carl Warren & Co.                     FedEx Freight West, Inc. 
                                                                             Attn: Legal Department                  Attn: Legal Department                Attn: Legal Department 
                                                                    20       55 North Arizona Place, Ste. 400        17862 East 17th Street, Suite 111     3255 Victor Street 
                                                                             Chandler AZ 85225                       Tustin CA 92780                       Santa Clara CA 95054 
                                                                    21       Helen Grace Chocolates                  Deaton Investments, Inc.              Boston Scientific Corporation 
                                                                             c/o BBX Capital                         Attn: Legal Department                Attn: Legal Department 
                                                                    22       Attn: Legal Department                  301 9th Street, Ste. 111              300 Boston Scientific Way 
                                                                             401 East Las Olas Blvd., Ste. 800       Redlands CA 92374                     Marlborough, MA 01752‐1234 
                                                                    23       Fort Lauderdale FL 33301 
                                                                             Anthem Blue Cross                       IntelliGender, LLC                    Vitas Healthcare of Texas, LP 
                                                                    24       Attn: Legal Department                  Attn: Legal Department                Attn: Legal Department 
                                                                             2 Embarcadero Center                    5600 Tennyson Parkway, Suite 170      100 South Biscayne Blvd., Suite 1500 
                                                                    25       San Francisco, CA 94111                 Plano TX 75024                        Miami FL 33131 
                                                                             Markel International Limited            XL Aerospace                          Wessex Industries, Inc. 
                                                                    26       Attn: Legal Department                  Attn: Legal Department                Attn: Legal Department 
                                                                             20 Fenchurch Street                     200 Liberty Street                    8619 Red Oak Street 
                                                                    27       London UNITED KINGDOM                   New York NY 10281                     Rancho Cucamonga CA 91730 
                                                                             EC3M 3AZ 
                                                                    28


                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199            Filed: 04/01/19        2Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                                     Page 3 OFofSERVICE
                                                                                                                             19
                                                                     1       Lazy Oaks Ranch, LP                     National Signal Inc.              IOD Incorporated 
                                                                             Attn: Legal Department                  Attn: Legal Department            c/o HealthProt, Inc. 
                                                                     2       5940 Rehburg Road                       2440 Artesia Avenue               Attn: Legal Department 
                                                                             Burton, TX 77835                        Fullerton, CA 92833               925 North Point Parkway, Ste. 350 
                                                                     3                                                                                 Alpharetta GA 30005 
                                                                             Mine Safety Appliances Company                                             
                                                                     4       Attn: Legal Department 
                                                                             1000 Cranberry Woods Drive 
                                                                     5       Cranberry Twp, PA 16066 

                                                                     6
                                                                             SENT MARCH 28, 2019 VIA US MAIL 
                                                                     7       Ronald H. Bonaparte                     Cha C/N 80/0191                   Dublin Land Company Liquidating 
                                                                             Attn: Legal Department                  Attn: Legal Department            Trust 
                                                                     8       11911 San Vicente Blvd., Suite 355      P. O. Box 55012                   Attn: Legal Department 
                                                                             Los Angeles, CA 90049                   Los Angeles, CA 90055             201 North Charles Street, Ste. 802 
                                                                     9                                                                                 Baltimore MD 21201 
                                                                             Farmers Healthcare Program              Gerling Allgemeine                Security Insurance Group 
                                                                    10       Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                             1 Minster Court                         Gereonshof 8                      PO Box 2908 
                                                                    11       Mincing Lane                            Cologne GERMANY                   Toluca Lake, CA 91602‐2908 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                             London UNITED KINGDOM                   50597 
                                                                    12
                                                                             EC3A 7AA 
                                        SAN FRANCISCO, CALIFORNIA




                                                                             Playtex Family Products                 AT&T Information Services         Liquid Carbonic Industries 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                             Corporation                             Attn: Legal Department            Attn: Legal Department 
                                                                    14       Attn: Legal Department                  795 Folsom Street                 800 Jorie Boulevard 
                                                                             700 Fairfield Avenue                    San Francisco CA 94107            Oak Brook, IL 60521‐2268 
                                                                    15       Stamford CT 06902 
                                                                             Merrett Syndicates                      Janson Green                      Igor Lebedeff 
                                                                    16       Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                             33 St. Mary Axe                         Ibex House, 1st Floor}            1550 Ulloa Street 
                                                                    17       London UNITED KINGDOM                   42‐47 Minories                    San Francisco CA 94116 
                                                                             EC3A 8LL                                London UNITED KINGDOM 
                                                                    18                                               EC3 1DY 
                                                                             Alexis Risk Management Svcs.            Ronald P. Ashley                  Blaker Monk & Elliston 
                                                                    19       Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                             1000 East Garvey Street, Ste. 400       712 Sansome Street                456 Market Street 
                                                                    20       West Covina CA 91790‐2712               San Francisco CA 94111            San Francisco CA 94105 
                                                                             Associated Claims Enterprises           Miles, Inc.                       United Jewish Community Center 
                                                                    21       Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                             209 South La Salle Street, 7th Floor    PO Box 40                         121 Steuart Street, Ste. 401 
                                                                    22       Chicago, IL 60604‐1202                  Elkhart IN 46515                  San Francisco CA 94105 
                                                                             Transamerica Reinsurance                Sedgwick International Offices    American Bonding Company 
                                                                    23       Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                             300 First Stamford Place                Candlewick House                  6245 East Broadway, Suite 600 
                                                                    24       Stamford, CT 06902                      120 Cannon Street                 Tucson, AZ 85711 
                                                                                                                     London UNITED KINGDOM 
                                                                    25                                               EC4N 6LR 
                                                                             Arkwright Mutual Insurance              The Kendall Company               Self‐Insured Management Services 
                                                                    26       Company                                 Attn: Legal Department            Attn: Legal Department 
                                                                             Attn: Legal Department                  15 Hampshire Street               PO Box 55129 
                                                                    27       425 North Martingale Road, Suite        Mansfield MA 02048                Valencia CA 91385 
                                                                             1200 
                                                                    28       Schaumburg IL 60193‐2210 



                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199            Filed: 04/01/19        3Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                                     Page 4 OFofSERVICE
                                                                                                                             19
                                                                     1       Underwriters Reinsurance               Camomile Underwriting Agencies         Ampex Systems Corporation 
                                                                             Company                                Attn: Legal Department                 Attn: Legal Department 
                                                                     2       Attn: Legal Department                 23 Eastern Road                        401 Broadway 
                                                                             PO Box 4030                            Romford, Essex                         Redwood City CA 94063‐319 
                                                                     3       22801 Ventura Blvd.                    ENGLAND 
                                                                             Woodland Hills, CA 91412               RM1 3NH 
                                                                     4       Dowelanco                              Reichhold Chemicals, Inc.              William Sands 
                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                     5       9330 Zionsville Road                   PO Box 13582                           1014 North Highland Avenue 
                                                                             Indianapolis, IN 46268‐1054            Research Triangle Park, NC 27709       Hollywood, CA 90038 
                                                                     6       Genecorp                               Auto‐Owners Insurance Company          FOJP‐GL‐HAECOM 
                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                     7       124‐A Griffin Street                   7330 West College Drive, Suite 203     28 East 28th Street, 14th Floor 
                                                                             Salinas, CA 93901                      Palos Heights IL 60463                 New York, NY 10016 
                                                                     8       Marriott International, Inc.           J.I.Case Corporation                   Perstorp GmbH 
                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                     9       3130 S Harbor Blvd Suite 550           700 State Street                       PO Box 60010 
                                                                             Santa Ana CA 92704                     Racine WA 53404                        Florence, MD 01063 
                                                                    10       Marina Mortgage Co., Inc.              Fisons Corporation                     Business Men's Assurance Company 
                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                    11       111 Pacifica, Ste. 305                 PO Box 1710                            1200 Main Street 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                             Irvine CA 92618‐7428                   Rochester NY 14623                     Kansas City, MO 64105‐2118 
                                                                    12       Whittaker, Clark & Daniels, Inc.       Erie Insurance Group                   Phoenix Wrecking Corporation 
                                        SAN FRANCISCO, CALIFORNIA




                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                             100 Executive Drive                    301 Commonwealth Drive                 6114 La Salle Avenue, Ste. 425 
                                                                             West Orange, NJ 07052‐3309             Warrendale, PA 15086                   Oakland CA 94611‐2802 
                                                                    14
                                                                             Fedders Corporation                    Credit General Insurance Company       CSC Credit Services, Inc. 
                                                                    15       Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                             PO Box 813                             3201 Enterprise Parkway                652 North Sam Houston Parkway 
                                                                    16       Liberty Corner, NJ 07938               Beachwood OH 44122                     East, Ste. 400 
                                                                                                                                                           Houston TX 77060 
                                                                    17       XL Financial Services (Ireland)        Riskcorp                               Columbia/HCA Healthcare Corp 
                                                                             Limited                                Attn: Legal Department                 Attn: Legal Department 
                                                                    18       Attn: Legal Department                 255 Queens Avenue, Suite 302           PO Box 555 
                                                                             70 Gracechurch Street                  London ENGLAND                         Nashville TN 37202‐0555 
                                                                    19       London ENGLAND                         N6A 5R8 
                                                                             EC3 0XL 
                                                                    20       Rossi & Rovetti Flowers                American Express Prop Casualty         U.S.Modules, Inc. 
                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                    21       365 West Portal Avenue                 PO Box 19018                           370 17th Street, Suite 3580 
                                                                             San Francisco CA 94127                 Green Bay WI 54307                     Denver CO 80202 
                                                                    22       Allegiance Insurance Company           La Petite Academy, Inc.                Paul Yen 
                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                    23       PO Box 5011                            8717 West 110th Street, Ste. 300       401 East Valley Blvd., Ste. 200 
                                                                             Upland CA 91785                        Overland Park KS 66210                 San Gabriel CA 91776 
                                                                    24       Morrison & Hecker                      College Liability Insurance Company    RSUI Group, Inc. 
                                                                             Attn: Legal Department                 Attn: Legal Department                 Attn: Legal Department 
                                                                    25       2600 Grand Avenue                      PO Box 8380                            945 East Paces Ferry Road, Suite 1890 
                                                                             Kansas City KS 64108‐4606              Portland OR 97207‐8380                 Atlanta GA 30326 
                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199             Filed: 04/01/19      4Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                                    Page 5 OFofSERVICE
                                                                                                                              19
                                                                     1       Cadbury Beverages, Inc.             Professional Underwriters             Eagle Star Insurance Company 
                                                                             Attn: Legal Department              Attn: Legal Department                Attn: Legal Department 
                                                                     2       8144 Walnut Hill Lane               12121 Wilshire Blvd., Ste. 601        Ibex House 
                                                                             Dallas TX 75231‐4372                Los Angeles, CA 90025                 42‐47 Minories 
                                                                     3                                                                                 London ENGLAND 
                                                                                                                                                       ECC3N 1HN 
                                                                     4       Bailey & Marzano                    Bankers Security Life Insurance       Riley Bower, Inc. 
                                                                             Attn: Legal Department              Company                               Attn: Legal Department 
                                                                     5       2828 Donald Douglas Loop            Attn: Legal Department                2699 White Road, Ste. 255 
                                                                             Santa Monica, CA 90405              222 South Ninth Street, Ste. 3300     Irvine CA 92714 
                                                                     6                                           Minneapolis MN 55402 
                                                                             Titan Indemnity Company             Tawa Management Limited               SMC Marketing Corporation 
                                                                     7       Attn: Legal Department              Attn: Legal Department                Attn: Legal Department 
                                                                             3 Riverway, Ste. 960                3 Minster Court                       3520 La Mata Way 
                                                                     8       Houston TX 77389                    Mincing Lane                          Palo Alto CA 94306 
                                                                                                                 London England 
                                                                     9                                           EC3R 7DD 
                                                                             New River Gallery Inc.                                                     
                                                                    10       Attn: Legal Department 
                                                                             822 East Las Olas Blvd. 
                                                                    11       Fort Lauderdale, FL 33301 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                             SENT MARCH 29, 2019 VIA US MAIL 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                             Personal Reference Case             Plaintiff Case                        TIG 
                                                                             Attn: Legal Department              c/o Arbitration Administrator         Attn: Legal Department 
                                                                    14
                                                                             PO Box 7648                         Superior Court of California          12 East Armour Boulevard 
                                                                    15       San Francisco CA 94120              City and County of San Francisco      Kansas City, Mo 64111 
                                                                                                                 400 McAllister Street, Room 316 
                                                                    16                                           San Francisco CA 94102 
                                                                             Municipal Ct Arbitration Admin      CAC/AIAC                              CAC/Associated Building Maintenance 
                                                                    17       Attn: Legal Department              Attn: Legal Department                Attn: Legal Department 
                                                                             P. O. Box 8118                      233 Main Street                       1775 West Dempster Street 
                                                                    18       North Mankato MN 56002‐8118         P.O. Box 2350                         Park Ridge IL 60068 
                                                                                                                 New Britain CT 06050‐2350 
                                                                    19       CAC/Miscellaneous                   FOJP‐GL‐LIJC                          FOJP‐GL‐Montefiore 
                                                                             Attn: Legal Department              Attn: Legal Department                Attn: Legal Department 
                                                                    20       3975 Erie Avenue                    613 E Broadway Ste 220                Law Department BC 317 
                                                                             Cincinnati OH 45208                 Glendale CA 91206‐3402                Golden CO 80401 
                                                                    21       Glickman, Inc.                      Western Family Insurance Company      Cunningham and Lindsey 
                                                                             Attn: Legal Department              Attn: Legal Department                Attn: Legal Department 
                                                                    22       PO Box 4003                         PO Box 5000                           PO Box 5000 
                                                                             Woodland Hills CA 91365‐4003        Orange CA 92613‐5000                  Orange CA 92613‐5000 
                                                                    23       Golder Associates                   Cohesion Technologies                 Miadora.com, Inc. 
                                                                             Attn: Legal Department              Attn: Legal Department                Attn: Legal Department 
                                                                    24       PO Box 12015                        c/o The Aetna Life & Casualty Co      c/o Attn: Ms. Lori Terando 
                                                                             Riverside CA 92375‐0900             PO Box 12015                          P.O. Box 5000 
                                                                    25                                           Riverside CA 92502                    Orange CA 92613‐5000 
                                                                             College Heights Development         Pinkerton's Incorporated              James Yribarren 
                                                                    26       Corporation                         Attn: Legal Department                c/o Travelers Property Casualty 
                                                                             Attn: Legal Department              c/o The Aetna Casualty & Surety Co    PO Box 12015 
                                                                    27       c/o The Aetna Casualty & Surety Co  PO Box 12015                          Riverside CA 92502‐2015 
                                                                             PO Box 12015                        Riverside CA 92502‐2015 
                                                                    28       Riverside CA 92502‐2015 



                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199         Filed: 04/01/19       5Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                                 Page 6 OFofSERVICE
                                                                                                                          19
                                                                     1       Christopher Hare                       Joanne M. Ingledew                    Calabasas Motorcars, Inc. 
                                                                             c/o Trish Duarte                       c/o Mr. Donald R. Davis               c/o Ms. Susan Katz 
                                                                     2       225 Lennon Lane Suite #200             151 Farmington Avenue                 PO Box 8090 
                                                                             Walnut Creek CA 94598                  Hartford CT 06156                     Walnut Creek CA 94596 
                                                                     3       William Anderson                       HMA Mission Associates, LLC           XL Insurance Switzerland 
                                                                             c/o Mr. Lew Turner                     c/o Mr. Barry Shaw                    c/o Casualty Company 
                                                                     4       PO Box 8090                            PO Box 13696                          Attn: Mr Bruce Marr 
                                                                             Walnut Creek, CA 94596                 Sacramento CA 95853                   PO Box 8090 
                                                                     5                                                                                    Walnut Creek CA 94596 
                                                                             Holden & McKenna, P.C.                 Contract Freighters, Inc.             CNI Claims Service 
                                                                     6       c/o Litigation Administrator           c/o Aetna Life & Casualty/CID         c/o Aetna Life & Casualty/CID 
                                                                             Aetna Life & Casualty/CID              PO Box 13696                          PO Box 13696 
                                                                     7       PO Box 5000                            Sacramento CA 95853                   Sacramento CA 95853 
                                                                             Orange CA 92613‐5000 
                                                                     8       PacifiCare                             Lawrence Warfield, Trustee            Lawrence Warfield, Trustee 
                                                                             Claim Technical Representative         Claim Technical Representative        Claim Technical Representative 
                                                                     9       Aetna Life &                           Travelers Property Casualty           Travelers Property Casualty 
                                                                             Casualty/CID                           PO Bo 8090                            P O Box 8090 
                                                                    10       P O Box 13716                          Walnut Creek, CA 94596                Walnut Creek CA 94596 
                                                                             Sacramento CA 95853‐7316 
                                                                    11       Zurich Re                              Metcalf, Jerome C. and Laurie         Metcalf, Jerome C. and Laurie 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                             Aetna Life & Casualty/CID              Claim Representative                  Claim Representative Travelers 
                                                                    12       P O Box 8090                           Travelers Property Casualty           Property Casualty 
                                        SAN FRANCISCO, CALIFORNIA




                                                                             Walnut Creek CA 94596                  PO Box 13089                          P O Box 13089 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                    Sacramento, CA 95813‐4089             Sacramento CA 95813‐4089 
                                                                             Credit Pointe Collections Services,    Credit Pointe Collection Services,    Lowndes Lambert Cargo Limited 
                                                                    14
                                                                             LLC                                    LLC                                   Aetna Life & Casualty 
                                                                    15       Attn: Ms. Josie Inhof                  Attn Ms Josie Inhof                   P O Box 8090 
                                                                             PO Box 2954                            P O Box 2954                          Walnut Creek CA 94596‐8090 
                                                                    16       Milwaukee, WI 53201‐2954               Milwaukee WI 53201‐2954 
                                                                             Haiz, Patrick J.                       Cedara Software USA Corporation       Assessment Research, Inc. 
                                                                    17       Aetna Life & Casualty                  Aetna Life & Casualty                 No Calif Claim Service Center 
                                                                             151 Farmington Avenue Re4c             P O Box 8090                          Aetna Life & Casualty 
                                                                    18       Hartford Ct 06156                      Walnut Creek CA 94596‐8090            PO Box 8090 
                                                                                                                                                          Walnut Creek, CA 94596‐8090 
                                                                    19       Harriscope of Los Angeles, Inc.        Enstar Networking                     The Ransford Group, Inc. 
                                                                             Aetna Casualty and Surety Co.          Travelers/Aetna Property              Fidelity Bond Claims, Tn3f 
                                                                    20       2868 Prospect Park Drive               No Calif Claim Service Center         Aetna Casualty and Surety Co. 
                                                                             Rancho Cordova, CA 95670               PO Box 8090                           151 Farmington Avenue 
                                                                    21                                              Walnut Creek, CA 94596‐8090           Hartford, CT 06156‐5720 
                                                                             Adam Singer                            Randel N. Evans                       Thomas Schellenberg 
                                                                    22       Attn: Ms. Clara Mayne                  No Calif Claim Service Center         Attn: Roseline S. Tomlin 
                                                                             PO Box 8106                            Travelers Property Casualty           Casualty Corporation 
                                                                    23       Walnut Creek, CA 94596‐8106            PO Box 849                            PO Box 8106 
                                                                                                                    Napa, CA 94559                        Walnut Creek, CA 94598‐8106 
                                                                    24       R A Edwards, Syndicate 219             Kelly Family 1994 Trust               Enerphaze Corp. 
                                                                             Senior Technical Specialist            Senior Technical Specialist           Senior Claim Specialist Travelers 
                                                                    25       Travelers Property Casualty            Travelers Property Casualty           Property Casualty 
                                                                             PO Box 97                              PO Box 849                            PO Box 8106 
                                                                    26       Santa Cruz, CA 95063                   Napa, CA 94559                        Walnut Creek, CA 94596‐8106 

                                                                    27

                                                                    28


                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199            Filed: 04/01/19       6Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                                    Page 7 OFofSERVICE
                                                                                                                             19
                                                                     1       King & Lyons                          Richard O’Connor                     JR Realty #2 
                                                                             Travelers Property Casualty           Brian Steuer                         CAN Insurance Group 
                                                                     2       849 Almar Street, No. C1              Senior Claim Specialist Travelers    PO Box 7430 
                                                                             Santa Cruz, CA 95060                  Property Casualty                    San Francisco, CA 94120‐7430 
                                                                     3                                             PO Box 8106 
                                                                                                                   Walnut Creek, CA 94596‐8106 
                                                                     4       Claim Indemnity Services              Wendy DeHaas                         Stanley J. Nelson 
                                                                             Technical Specialist Travelers        Allianz Underwriteers Ins. Co.       Allianz Underwriters Ins. Co. 
                                                                     5       Property Casualty                     PO Box 7782                          PO Box 7782 
                                                                             PO Box 8106                           Burbank, CA 91510‐7782               Burbank, CA 91510 
                                                                     6       Walnut Creek, CA 94596 
                                                                             Berkeley Fuller Paints, Inc.          Donald A. Bergen                     CNA Re 
                                                                     7       Allianz Ins. Co.                      Allianz Underwriters Ins. Co.        Attn: Ms. Debra Santiago 
                                                                             PO Box 7782                           PO Bo 778                            PO Box 36910 
                                                                     8       Burbank, CA 91510‐7782                Burbank, CA 91510‐7782               Los Angeles, CA 90036 
                                                                             Michael R. Matson, DDS                Verizon Services Group               Revealed Solutions, Inc. 
                                                                     9       Attn: J. Milford Ford                 Attn: Mr. Craig Bodway               Attn: Robert Shannonhouse 
                                                                             Portland, OR 97201                    PO Box 31239                         68 Willow Road 
                                                                    10                                             Seattle, WA 98103                    Menlo Park, CA 94025 
                                                                             Gerling UK                            John Chiatello                       Hadley Auto Transport, Inc. 
                                                                    11       Attn: Ms. Nick Petros                 Attn: Al Koch                        Attn: Al Koch 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                             275 Shoreline Dr.                     68 Willow Rd.                        68 Willow Rd. 
                                                                    12
                                                                             Redwood, CA 94065                     Menlo Park, CA 94025                 Menlo Park, CA 94025 
                                        SAN FRANCISCO, CALIFORNIA




                                                                             Albert Richards                       Edward Wong                          John S. Richards 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                             Attn: Al Koch                         Attn: Mr. William Roache             Attn: Mr. A. Koch 
                                                                    14       68 Willow Rd.                         68 Willow Rd.                        Claims Mgr. 
                                                                             Menlo Park, CA 94025                  Menlo Park, CA 94025                 68 Willow Rd. 
                                                                    15                                                                                  Menlo Road, CA 94025 
                                                                             Francisco H. Adame                    Jonathon W. Hollandsworth            Claims Control Corporation 
                                                                    16       Attn: Teri Bognar                     Attn: Mr. A. Koch                    Attn: Robert Shannonhouse 
                                                                             68 Willow Rd.                         68 Willow Rd.                        68 Willow Road 
                                                                    17       Menlo Road, CA 94025                  Menlo Road, CA 94025                 Menlo Park, CA 94025 
                                                                             Robert M. Rouse, Receiver             Lighthouse Superscreens Inc.         Prime Portfolio, LP 
                                                                    18       Attn: Ms. Lori Currie                 Attn: Claims Dept.                   Attn: Claims Dept. 
                                                                             275 Shoreline Dr.                     68 Willow Road                       68 Willow Road 
                                                                    19       Redwood City, CA 94065‐1497           Menlo Park, CA 94025                 Menlo Park, CA 94025 
                                                                             Muscletech Research &                 Aseptic Concepts, Inc.               Jewellery Brands Pty. Ltd. 
                                                                    20       Development, Inc.                     AIG Technical Services               Chartis Claims, Inc. 
                                                                             Law Offices of Beth Zaro Green        70 Pine Street                       PO Box 2318 
                                                                    21       110 William Street, 18th Fl.          New York, NY 10270                   Costa Mesa, CA 92628 
                                                                             New York, NY 10038 
                                                                    22       Hotel International Acquisition       Charles Pankow                       Muscletech Research & Development, 
                                                                             Group                                 Nasser Noorani                       Inc. 
                                                                    23       AIG Technical Services                AIG Technical Services Inc.          AIG Toxic Torts Dept. 
                                                                             70 Pine St.                           70 Pine St.                          80 Pine St., 6th Fl. 
                                                                    24       New York, NY 10270                    New York, NY 10270                   New York, NY 10005 
                                                                                                                                                        Attn: Legal Department 
                                                                    25       Forestwood Center, LLP                Logical Link, Inc.                   XL Re Ltd. 
                                                                             Chartis Claims, Inc.                  Director                             Law Offices of Beth Zaro Green 
                                                                    26       80 Pine St., 6th Fl.                  Chartis Claims, Inc.                 110 William St., 18th Fl. 
                                                                             New York, NY 10005                    70 Pine St.                          New York, NY 10038 
                                                                    27                                             New York, NY 10280 

                                                                    28


                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199            Filed: 04/01/19      7Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                                   Page 8 OFofSERVICE
                                                                                                                             19
                                                                     1       Paul Demuro                           Ron Petrinovich                   Robert M. Rouse 
                                                                             Unat (Switzerland)                    Law Offices of Beth Zaro Green    Attn: Lisa J. Wright 
                                                                     2       Kappalistrasse 7 Ch‐8028              110 William St., 18th Fl.         American International Bldg. 
                                                                             Zurich, Switzerland                   New York, NY 10038                2‐8 Altyre Rd. 
                                                                     3                                                                               Croydon ENGLAND 
                                                                                                                                                     CR9 2LG 
                                                                     4       Brian Hinman                          James E. Helzer                   JEH/Eagle Supply, Inc. 
                                                                             Attn: Mr. Jaren F. Leet               Attn: Claims Dept.                Attn: Claims Dept. 
                                                                     5       1049 Kiel Court                       PO Box 696                        PO Box 696 
                                                                             Sunnyvale, CA 94086                   Concord, CA 94522                 Concord, CA 94522 
                                                                     6       Britten & Conrad Investments, LLC     Hott Wings, Inc.                  A‐Max Technology Co., Ltd. 
                                                                             Attn: Claims Dept.                    1902 The Travelers Bldg.          Attn: Chubb & Son 
                                                                     7       PO Box 696                            3600 Wilshire Bldg.               1617 JFK Blvd., Ste. 700 
                                                                             Concord, CA 94522                     Los Angeles, CA 90010             Philadelphia, PA 19103 
                                                                     8       Universal Underwriters Group          Certain Underwriters              Friends of Hawarden Hills 
                                                                             Attn: Eric A. Packel, Esq.            Attn: M.J. Hasty                  Attn: Edward Kloth 
                                                                     9       1 Penn Center Suburban Station        1800 E. Imperial Hwy.             PO Box 24011 
                                                                             1617 J. F. Kennedy Blvd., Ste. 700    PO Box 6500                       Seattle, WA 98124‐9611 
                                                                    10       Philadelphia, PA 19103                Brea, CA 92621 
                                                                             Tory Corporate Real Estate            TAF, Inc., d/b/a                  Roger Scullion 
                                                                    11       Advisors, Inc.                        Commercial Chemical Products      CNA Insurance Companies 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                             Attn: Ms. Linda Brusseau              Attn: Bob Koza                    PO Box 230 
                                                                    12
                                                                             PO Box 6500                           CNA Plaza 375                     San Bruno, CA 94066 
                                        SAN FRANCISCO, CALIFORNIA




                                                                             1800 E. Imperial Hwy.                 Chicago, IL 60685 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                             Brea, CA 92621 
                                                                    14       Vital Signs, Inc.                     Richard Shupack                   A.J. Batt 
                                                                             Attn: Ms. Laura S. Edmunson           Myra Goldfield                    Attn: Mr. John Droutsas 
                                                                    15       1800 E. Imperial Hwy.                 Attn: Ms. Linda Brusseau          PO Box 6500 
                                                                             PO Box 6500                           PO Box 6500                       Brea, CA 92621 
                                                                    16       Brea, CA 92621                        Brea, CA 92622 
                                                                             Bruce Lavine                          Gina DeVito                       Azzam Abdo 
                                                                    17       Elizabeth Zimmerman                   Attn: Mr. Steve Wuderlich         CNA Insurance Companies 
                                                                             Attn: Ms. Sue Markham                 1800 E. Imperial Hwy.             PO Box 2300 
                                                                    18       1800 E. Imperway Hwy.                 PO Box 2300                       Brea, CA 92622 
                                                                             Brea, CA 92621                        Brea, CA 92621 
                                                                    19       Jay P. Telenda                        David Papera                      Iole Sari 
                                                                             CAN Insurance Companies               CNA Insurance Company             Attn: Ms. Lauren Feldman 
                                                                    20       3080 S. Bristol St., Ste. 402         1800 E. Imperial Hwy.             1800 E. Imperial Hwy. 
                                                                             Costa Mesa, CA 92626                  PO Box 6500                       PO Box 6500 
                                                                    21                                             Brea, CA 92621                    Brea, CA 92621 
                                                                             Byrd Development, LLC                 Paul Jain                         Magnum International 
                                                                    22       CNA Insurance Companies               Attn: Dennis Copelan              Attn: Rose Larrabee Claims 
                                                                             3080 Bristol St., 4th Fl.             3080 Bristol St., #402            Consultant 
                                                                    23       Costa Mesa, CA 92626                  Costa Mesa, CA 92626              3080 Brustik St., #402 
                                                                                                                                                     Costa Mesa, CA 92626 
                                                                    24       Movers USA                            Maurice Lombardo                  Nacio Investment Group, LLC 
                                                                             Attn: Ms. Debra Dennis                Cravens Dargan & Company          Atn: Mr. Paul Bongfeldt 
                                                                    25       3700 Wilshire Blvd., Ste. 520         475 Sansome St., Ste. 870         350 California St., Ste. 1600 
                                                                             Los Angeles, CA 90010                 San Francisco, CA 94111           San Francisco, CA 94104 
                                                                    26       The Peelle Company                    Great Western Funding             Yang/Fagelson/Hahne 
                                                                             Electric Mutual                       Electric Insurance Co.            Law Offices of Beth Zaro Green 
                                                                    27       152 Conant St.                        152 Conant St.                    110 William Street, 18th Fl. 
                                                                             PO Box 1026                           Beverly, MA 01915‐0726            New York, NY 10038 
                                                                    28       Beverly, MA 01915‐0726 


                                                                         Case: 18-3108777998/002
                                                                           DOCS_SF:98636.15 Doc# 199           Filed: 04/01/19      8Entered: 04/01/19 11:37:23CERTIFICATE
                                                                                                                                                                  Page 9 OFofSERVICE
                                                                                                                            19
                                                                     1    Cha C/N 25784                        Cha C/N 31434                     Cha C/N 32485 
                                                                          P.O. Box 1469                        San Francisco Regional Office     Bishop Square ‐ Pacific Tower South 
                                                                     2    San Jose CA 95109                    455 Market Street PO Box 3615     King & Alakea Streets 
                                                                                                               San Francisco CA 94119‐9971       P. 0. Box 2255 
                                                                     3                                                                           Honolulu HI 96804 
                                                                          Cha C/N 34104                        Cha C/N 3 840                     Cha C/N Pyo 26977 
                                                                     4    Attn: Mr. Albert Dischinger          100 Pine Street                   Attn: Workers Compensation Claims 
                                                                          P.0.Box 1052                         San Francisco CA 94111            Department 3 
                                                                     5    Colorado Springs CO 80901                                              Embarcadero Center 
                                                                                                                                                 19 Floor 
                                                                     6                                                                           San Francisco CA 94111 
                                                                          Cha C/N 26978                        Cha C/N 81/0191                   Cha C/N 83/0191 
                                                                     7    2102 West Indian School Road         c/o CA Ins. Guarantee Assn.       c/o CA Ins. Guarantee Assn. 
                                                                          Phoenix AZ 85015                     3324 Wilshire Blvd.               3324 Wilshire Blvd. 
                                                                     8                                         Los Angeles CA 90010              Los Angeles CA 90010 
                                                                          Five Star Building Maintenance       Lucas Industries                  John Glenn Adjusters 
                                                                     9    333 S Hope St                        Attn: Luke P Argilla              Attn: Matthew D. Soyster 
                                                                          Ste 2500                             Vice President/General Counsel    2501 118th A venue North 
                                                                    10    Los Angeles CA 90071                 260 Townsend Street               St. Petersburg, FL 33716 
                                                                                                               San Francisco CA 94107 
                                                                    11    Kaiser Permanente Medical Care       Allendale Insurance               James Kimo Campbell 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Fred Hatami                          William Newell Cameron Newell     Attn: Ms. Nancy Rayburn 
                                                                    12
                                                                          25 851 Elderbrook Lane               Advertising                       Director of Administration 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Laguna Hills CA 9265 3               16001 Ventura Blvd., Ste 200      100 Thorndale Drive 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                               Encino, CA 91436                  San Rafael, CA 94903 
                                                                    14    Whittington Syndicate                Bombadier‐Rotax                   Charles G. Oewel 
                                                                          c/o Johnson & Higgins Ltd.           Mr Peter Calibraro                Karel L Zaruba Esq 
                                                                    15    Victoria Hall                        Executive Director                201 Tabor Road 
                                                                          P.O. Box Hm 1826                     805 Veterans Boulevard            Morris Plains, NJ 7950 
                                                                    16    Hamilton Hm Hx                       Redwood City, CA 94063 
                                                                          Bermuda 
                                                                    17    Gay & Taylor, Inc.                   Savers Property & Casualty Ins    Gerling America Insurance Company 
                                                                          Thomas M Loarie                      Attn David Cole Esq               First City Servicing Corp 
                                                                    18    48630 Milmont Drive                  1530 Timberwolf Drive             38 Pond Street, Suite 106 
                                                                          Freemont CA, 94538‐7353              PO Box 960                        Franklin, MA 2038 
                                                                    19                                         Holland, OH 43528 
                                                                          Ameritech                            Mag Mutual Insurance Company      Justin Management Company 
                                                                    20    Richard D Carroll Esq                Attn Katherine Hicks              30 Burton Hills Blvd., #400 
                                                                          100 Ocean Gate, Ste 880              231 G Street #27                  Nashville TN 3 7215 
                                                                    21    Long Beach, CA 90802                 Davis, CA 95616 
                                                                          SDS Mariagement Corporation          Auto Zone Inc                     Siegel Trading Company 
                                                                    22    Baskin Robbins USA Co                Attn Ed Cunningham                Smith & Cashion 
                                                                          31 Baskin Robbins Place              PO Box 1292                       Suntrust Center 
                                                                    23    Glendale, CA 91201                   Victorville, CA 92392             424 Church Street, Suite 1200 
                                                                                                                                                 Nashville, TN 37219 
                                                                    24    Physicians Health Services Inc       The Dialog Corporation            Stafco Personnel Management 
                                                                          Attn Mr Mike Adams President         Attn: Mike Cunningham             c/o Sears Point Raceway 
                                                                    25    570 "B" West Central Avenue          395 Oyster Point Blvd.            Attn Steve Page, President 
                                                                          Brea, CA 92621                       Suite 405                         Highways 37 and 121 
                                                                    26                                         South San Francisco, CA 94080     Sonoma CA 95476 

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199           Filed: 04/01/19 Entered:
                                                                                                                            9        04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                         Page 10OFofSERVICE
                                                                                                                         19
                                                                     1    Vereinte Versicherungs                 Vereinte Versicherungs                 Commercial Underwriters Insurance 
                                                                          Attn Stephen I Leonard, Pres           Attn Stephen I Leonard, Pres           Company 
                                                                     2    620 Davis Street                       620 Davis Street                       Attn Jennie March‐Aleu 
                                                                          San Francisco, CA 94111                San Francisco, CA 94111                74 Via Los Altos 
                                                                     3                                                                                  Tiburon, CA 94920 
                                                                          AGF Marine Underwriting Svc.           Revatex, Inc.                          Lawyers Mutual Insurance Company 
                                                                     4    107 Flynn Drive                        Attn: John S. Wurzler                  c/o Marilyn S Klinger Esq 
                                                                          P.O. Box2M                             3520 Okemos Road, Suite 6              939 15th Street #10 
                                                                     5    Milbank, SD 57253                      PMB 120                                Santa Monica CA 90403 
                                                                                                                 Okemos, MI 48864 
                                                                     6    Applied Anagramics, Inc.               TKG International                      Drakes Landing/100 Sir Francis 
                                                                          Kathy Ireland World Wide LLC           Attn: John Cackett                     PO Box 767668 
                                                                     7    1900 Ave of The Stars, 16th Flr.       28 Queen Street                        Roswell, GA 30076‐7668 
                                                                          Los Angeles CA 90067                   Hamilton Hm Mx 
                                                                     8                                           Bermuda 
                                                                          JS Mattison & Company                  SMC Development Corporation            Venes Technology Corporation 
                                                                     9    Western Technologies                   President                              Nobel Ins. Co. 
                                                                          Attn: Steve Yula                       Municipal Attorney's Assn              C/0 Anne L Meyers 
                                                                    10    520 Eagleview Blvd.                    c/o Office of the District Attorney    28601 Chagrin Blvd., Ste 500 
                                                                          Exton PA 19341                         City & County                          Cleveland, OH 44122 
                                                                    11                                           of San Francisco 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                 850 Bryant Street, Room 322 
                                                                    12                                           San Francisco CA 94103 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Farallon Decauter Meadows Ltd.         Mid‐State Mutual Insurance             Atel Capital Group (Rome) 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Attn: Clarence W. Rippel               Company                                Vasco H Morais 
                                                                          281 Masonic Avenue                     Employers Reinsurance Corp             321 Karen Way 
                                                                    14
                                                                          San Francisco, CA 94118                5200 Metcalf                           Tiburon, CA 94920 
                                                                    15                                           PO Box 2991 
                                                                                                                 Overland Park KS 66201‐1391 
                                                                    16    Delaware Historical Development        State Auto Insurance Companies         Care Technologies, Inc. 
                                                                          Attn Joan Anyon, CJA Attorney          Attn Scott Bardowell                   Simon Allport Ashley Palmer 
                                                                    17    United States District Court           Senior Counsel                         2 7 Leadenhall Street 
                                                                          450 Golden Gate Avenue, 16th           8741 Landmark Road                     London Ec3a laa 
                                                                    18    Floor                                  Richmond, VA 23228                     England 
                                                                          San Francisco, CA  94102 
                                                                    19    NC Copping Syndicate at Lloyds         Specialty Motors, Inc.                 Prudential Property & Casualty 
                                                                          P. 0. Box 7133                         Attn: Mr. R. E. Galaher                Attn: Robert Slater 
                                                                    20    San Francisco, CA 94120                3 5 80 Wilshire Boulevard              One City Boulevard West, #407 
                                                                                                                 Los Angeles CA 90010                   Orange, CA 92668 
                                                                    21    Mark III Industries                    Centaur Re                             City of San Mateo 
                                                                          Attn: Robert Slater                    Atten: Robert H. Peirce                Attn: Claims Dept. 
                                                                    22    One City Boulevard West, #407          3580 Wilshire Boulevard                3580 Wilshire Boulevard 
                                                                          Orange CA 92668                        Los Angeles, CA 90010                  Los Angeles CA 90010 
                                                                    23                                                                                  Attn: Legal Department 
                                                                          L. Kee & Co., Inc. dba Keeco           J runes E. Hawthorne                   Robles del Rio Lodge LLC 
                                                                    24    Attn: Mr. Patrick O'Brien              Attn: Robert H. Peirce                 Attn: Mrs. Debbie Powell 
                                                                          3580 Wilshire Blvd.                    3580 Wilshire Blvd.                    3580 Wilshire Blvd 
                                                                    25    Los Angeles CA 90010                   Los Angeles CA 900 I 0                 Los Angeles CA 90010 
                                                                          Zimmer‐Cook Associates                 Healthone, Inc.                        Goodman Manufacturing Company 
                                                                    26    Attn: Mr. Carmen Martino               Attn: Douglas Rothman, Claims          Attn: Mr. Al Parham 
                                                                          3580 Wilshire Boulevard                PO 3500                                3580 Wilshire Blvd. 
                                                                    27                                           Woodland Hills CA 91365                Los Angeles, CA. 90010 

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199             Filed: 04/01/19 10
                                                                                                                              Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                           Page 11OFofSERVICE
                                                                                                                           19
                                                                     1    Hudson Insurance Company              San Francisco Municipal Attys       Greenland Corporation 
                                                                          Attn: Mr. David Smith                 Attn: Ms. Margaret Pearson          Bradley Plaza 
                                                                     2    3580 Wilshire Boulevard               3580 Wilshire Boulevard             2200 W. Orangewood Ave. 
                                                                          Los Angeles, CA 90010                 Los Angeles CA 90010                P. 0. Box 1085 
                                                                     3                                                                              Orange, CA 92668 
                                                                          Sable Insurance                       ComStar Mortgage Corporation        California Consumer Credit 
                                                                     4    Attn: Mr. Rick Reuter                 Attn: Mr. Ron Lucchesi              Attn: Mr. Rick Reuter 
                                                                          P.O. Box 5000                         P.O. Box 29007                      2677 North Main Street 
                                                                     5    Orange, CA 92613‐5000                 Glendale CA, 91210                  Santa Ana, CA 92701 
                                                                          Global Switch, Inc.                   America Online                      Smith Paint & Supply Company, Inc. 
                                                                     6    Attn: Mr. Gary Jones                  Aetna Casualty & Surety Co          Attn: Ms. Denise Lupear 
                                                                          P.O. Box 29007                        PO Box 12015                        P.O. Box 6900 
                                                                     7    Glendale, CA 91210                    Riverside, CA 92502‐2015            Redlands, CA 923 7 5 
                                                                          Riklis, Meshulam                      Excite @Home                        SR International Business Insurance 
                                                                     8    Attn; Ms. Sandra Breslow              Attn: Mr. Elliot Padernacht         Co. Ltd. 
                                                                          P.O. Box 4003                         Bond Claim Division, TSlB           Aetna Casualty & Surety Co 
                                                                     9    Woodland Hills, CA 91365‐4003         151 Farmington A venue              Po Box 12015 
                                                                                                                Hartford, CT 6156                   Riverside, CA 92502‐2015 
                                                                    10    Oxford Investments LLC                Amex Plating, Inc.                  Brush‐Wellman 
                                                                          Travelers Property Casualty           Aetna Casualty & Surety Co          Aetna Casualty & Surety Co 
                                                                    11    21600 Oxnard St                       PO Box 12015                        PO Box 12015 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Woodland Hills, CA 91365‐4003         Riverside, CA 92502‐2215            Riverside, CA 92502‐2015 
                                                                    12
                                                                          Goodwyn, M.W.                         Henshaw Associates, Inc.            Don Koblick 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Aetna Casualty & Surety Co            The Travelers Ins Group Commercial  Travelers Property Casualty 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          One Tower Square                      Lines                               One Tower Square/Prospect Bldg 
                                                                    14    Hartford, CT 06183‐1050               Law Dept                            205 Columbus Blvd 
                                                                                                                One Tower Square‐7pb                Hartford, CT 06183‐9062 
                                                                    15                                          Hartford. CT 6183 
                                                                          Peery‐Arrillaga                       Seimens Real Estate, Inc.           Stuart, Victoria 
                                                                    16    Attn: Mr. Rick Reuter                 Attn: Ms. Tamy Mosier               Attn: Ms. Linda Tonkovich 
                                                                          P.O. Box 5000                         Post Office Box 5000                P.O. Box 5000 
                                                                    17    Orange, CA 92613‐5000                 Orange, CA 92613‐5000               Orange, CA 92613‐5000 

                                                                    18
                                                                          SENT MARCH 30, 2019 VIA US MAIL 
                                                                    19    FOJP‐GL‐Beth Israel Medical           PLCM‐GL‐North General Hospital        FOJP‐GL‐Bronx Lebanon Hospital 
                                                                          Attn: Legal Department                Attn: Legal Department                Attn: Legal Department 
                                                                    20    3400 Riverside Dr 10th Fl             P O Box 19018                         17780 Fitch Street Suite 200 
                                                                          Burbank CA 91505‐4153                 Green Bay WI 54307                    P O Box 19725 
                                                                    21                                                                                Irvine CA 92714 
                                                                          FOJP‐GL‐Miscellaneous                 FOJP‐Third Party/Workers Comp         FOJP‐Service Corp‐Miscellaneous 
                                                                    22    Attn: Legal Department                Attn: Legal Department                Attn: Legal Department 
                                                                          444 South Flower Street 14th Floor    1900 W Olive Ave                      P O Box 5011 
                                                                    23    Los Angeles CA 90071                  Burbank CA 91506                      Upland CA 91785‐5011 
                                                                          FOJP‐Nursing Home/AIG                 Yeshiva‐GL                            Affiliated Risk Control Admin 
                                                                    24    Attn: Legal Department                Attn: Legal Department                Attn: Legal Department 
                                                                          10 Light Street                       Stevenson Expressway at King Drive    Lloyd's of London 
                                                                    25    Baltimore MA 21202‐1487               Chicago IL 60616                      One Lime Street London 
                                                                                                                                                      EC3M 7HA England 
                                                                    26    Montefiore Miscellaneous              FOJP                                  FOJP‐MED MAL‐HAECOM 
                                                                          Attn: Legal Department                Attn: Legal Department                Attn: Legal Department 
                                                                    27    676 North Saint Clair Street          8717 West 110th Street, Suite 300     550 South Melrose Street 
                                                                          Chicago IL 60611‐2997                 Overland Park KS 66210                Placentia CA 92670 
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199          Filed: 04/01/19 11
                                                                                                                           Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                        Page 12OFofSERVICE
                                                                                                                        19
                                                                     1    FOJP‐MED MAL‐BETH ISRAEL              CCC‐MED MAL‐BROOKLYN               CCC‐MED MAL‐ST LUKES/ROOSEVELT 
                                                                          Attn: Legal Department                HOSPITAL                           Attn: Legal Department 
                                                                     2    2120 South Susan Street               Attn: Legal Department             150 East Baker Street 
                                                                          Santa Ana CA 92704                    150 East Baker Street              Costa Mesa CA 92626 
                                                                     3                                          Costa Mesa CA 92626 
                                                                          CCC‐Med Mal‐Brookdale Hospital        CCC‐Med Mal‐Long Island College    CCC‐Med Mal‐OLMMC 
                                                                     4    Attn: Legal Department                Hospital                           Attn: Legal Department 
                                                                          559 West Las Tunas Drive              Attn: Legal Department             Herrn Mag Reinald Westreicher 
                                                                     5    San Gabriel CA 91776                  401 East Valley Blvd., Ste. 200    Kaernterring 12 1010 
                                                                                                                San Gabriel CA 91776               Vienna AUSTRIA 
                                                                     6    FOJP‐Med Mal‐Bronx Lebanon            FOJP‐Med Mal‐Beth Israel North     Syndicate 1212 ‐ S J Burnhope 
                                                                          Attn: Sandy Sytton, Esq.              Attn: Legal Department             Attn: Legal Department 
                                                                     7    12 East Armour Blvd.                  130 East 59th Street               37599 Filbert Street 
                                                                          Kansas City MO 64111                  New York NY 10022                  Newark CA 94560 
                                                                     8    Travelers – Value Billing             CAC/Rental Realty                  FOJP‐Med Mal‐Beth Israel Kings Hwy 
                                                                          Attn: Legal Department                Attn: John Pagan                   Attn: Legal Department 
                                                                     9    8572 Sierra Avenue, Ste. B            PO Box 10289                       2881 East Oakland Park Blvd., Ste. 
                                                                          Fontana CA 92335                      Van Nuys CA 91410‐0289             200 
                                                                    10                                                                             Fort Lauderdale FL 33306 
                                                                          Bankers Insurance/Salvage             Brockbank Syndicate 862            Kaiser 4049 Trust 
                                                                    11    Attn: Legal Department                Attn: Legal Department             Attn Mr Peter Young 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Labatt Brewing Company                Buena Park Anaheim Independent     550 Montgomery Street 
                                                                    12    303 Richmond Street                   17316 Edwards Road, Suite B120     San Francisco CA 94111 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          London, Ontario                       Cerritos CA 90703 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          CANADA N6B 2H8 
                                                                          Associated Merchandising Corp.        United States District Court       CNA re Facility Matters 
                                                                    14
                                                                          Attn Valerie Acerra, General          Attn: Mr. Charles Wade             Attn: Legal Department 
                                                                          Counsel 1440 Broadway                 555 California St., Suite 2950     Aetna Casualty & Surety 
                                                                    15
                                                                          New York NY 10018                     San Francisco CA 94104             PO Box 12015 
                                                                    16                                                                             Riverside CA 92502‐2015 
                                                                          Admiral Encon Underwriters            KEMPES                             CCC‐Med‐Mal‐Hospital For Joint 
                                                                    17    Attn: Ms Cheryl Chrzas                Attn: Mr. Rick Reuter              Diseases 
                                                                          100 West Broadway                     PO Box 5000                        Attn: Ms. Lou Peele 
                                                                    18    Glendale CA 91210                     Orange, CA 92613‐5000              PO Box 8090 
                                                                                                                                                   Walnut Creek CA 94596 
                                                                    19    General Refractories Company          Epic Financial Services, LLC       R A Edwards, Syndicate 219 
                                                                          Attn Legal Department                 Attn: Legal Department             Attn Legal Department 
                                                                    20    The Upjohn Company                    Travelers Property Casualty        Travelers Property Casualty 
                                                                          7000 Portage Road                     PO Box 479                         PO Box 97 
                                                                    21    Kalamazoo, MI 49001                   Napa CA 94559                      Santa Cruz CA 95063 
                                                                          General Brewing Company               Eagle Insurance Group              Andrew D. Weissman 
                                                                    22    Attn: WH Palmer                       Attn: Robert Shannonhouse          c/o American Hardware Mutual Ins 
                                                                          68 Willow Road                        68 Willow Road                     275 Shoreline Drive 
                                                                    23    Menlo Park CA 94025                   Menlo Park CA 94025                Redwood City CA 94065‐1497 
                                                                          Yang/Fagelson/Hahne                   Shultz Pharmacy                    Test Client 
                                                                    24    c/o Law Offices of Beth Zaro Green    Attn: Legal Department             Attn Legal Department 
                                                                          110 William Street, 18th Floor        PO Box 696                         123 Main Street 
                                                                    25    New York NY 10038                     Concord CA 94522                   Tustin CA 92535 
                                                                          John Taylor                           Saks Incorporated                  Color Digital Reprographics, Inc. 
                                                                    26    Attn: Legal Department                Attn: Legal Department             Attn: Legal Department 
                                                                          Comercial Union Ins Co                CNA Plaza 4 South                  Electric Insurance 
                                                                    27    801 N Brand Blvd.                     333 South Wabash                   3000 W Alameda Ave., Rm C190 
                                                                          PO Box 29037                          Chicago IL 60685                   Burbank CA 91523 
                                                                    28    Glendale CA 91209‐9037 



                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199           Filed: 04/01/19 12
                                                                                                                            Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                         Page 13OFofSERVICE
                                                                                                                         19
                                                                     1    TRS Partners, LLC                       Southwestern Medical Group            Michael DeLange 
                                                                          Attn: Legal Department                  Attn: Mr. Leland W. Damner            Attn: Michele Viglucci 
                                                                     2    Electric Insurance                      4340 Stevens Creek Blvd., Ste. 225    Special Litigation Unit 
                                                                          3000 W Alameda Ave., Rm C125            San Jose, CA 95l29                    P O. Box 1026 
                                                                     3    Burbank CA 91523                                                              Beverly MA 01915‐0726 
                                                                          Frank, J. Ehret                         Lopez & Lopez Architects, Inc.        Judy Lawhorn & Gassaway 
                                                                     4    Attn: Sr Attorney Litigation Dept       Attn: Sr Attorney Litigation Dept     Apothecary Inc. 
                                                                          Electric Mutual                         Electric Mutual                       Attn: Sr Attorney Litigation Dept 
                                                                     5    PO Box 1026                             PO Box 1026                           Electric Mutual 
                                                                          Beverly MA 01915‐0726                   Beverly MA 01915‐0726                 PO Box 1026 
                                                                     6                                                                                  Beverly MA 01915‐0726 
                                                                          XCS                                     James Doyle                           Dale Bedgood 
                                                                     7    Attn: Sr Attorney Litigation Dept       Attn: Legal Department                Attn: Legal Department 
                                                                          Electric Mutual                         Toxic & Environmental Lit Dept        Toxic & Environmental Lit Dept 
                                                                     8    PO Box 1026                             Electric Insurance Co                 Electric Insurance Co 
                                                                          Beverly MA 01915‐0726                   PO Box 1029                           PO Box 1029 
                                                                     9                                            Beverly MA 01915‐0729                 Beverly MA 01915‐0729 
                                                                          IAN Medical Resources, Inc.             Terry & Susan Rummel                  Jane Viltman & Yury Khaykin 
                                                                    10    Attn: Larry Morton                      Attn: Claims Department               Attn: Workers Comp Claims 
                                                                          P O Box 7847                            PO Box 7847                           Department 
                                                                    11    San Francisco, CA 94120                 San Francisco, CA 94120               PO Box 7847 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                                        San Francisco, CA 94120 
                                                                    12    Margaret S. Yung                        Stephen R. Walker                     iSmart International Ltd. 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Attn: Claims Department                 Attn: Claims Department               Attn: Claims Department 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          PO Box 7847                             500 California Street                 PO Box 7847 
                                                                          San Francisco, CA 94120                 San Francisco CA 94120                San Francisco CA 94120 
                                                                    14    Tweak, Inc.                             Mohamed Poonja                        James S. Kessler 
                                                                          Attn: Mr. Dennis C. Harvey, Claims      PO Box 145                            1 Minster Court 
                                                                    15    Attorney                                Tower Place                           Mincing Lane 
                                                                          10900 N.E. 4th Street, 12th Flr.        London ENGLAND                        London ENGLAND 
                                                                    16    Bellevue WA 98004                       EC3P 3BE                              EC3R 7AA 
                                                                          Movie Mex                               Tongda                                M.J. Harrington Syndicate 2000 
                                                                    17    PO Box 145                              1 Minster Court                       PO Box 145 
                                                                          Tower Place                             Mincing Lane                          Tower Place 
                                                                    18    London ENGLAND                          London ENGLAND                        London ENGLAND 
                                                                          EC3P 3BE                                EC3R 7AA                              EC3P 3BE 
                                                                    19    A.J. Lynch & Company                    Joel & Joanne Shefflin                Gayda Airth 
                                                                          Attn: Legal Department                  Attn: Legal Department                Attn: Legal Department 
                                                                    20    St Helen's 1 Undershaft                 St Helen's 1 Undershaft               St Helen's 1 Undershaft 
                                                                          London ENGLAND                          London ENGLAND                        London ENGLAND 
                                                                    21    EC31 8JT                                ECEA 8JT                              EC3A 8JT 
                                                                          Tejpaul, Shashi K. aka Paul, S.K.       Kathyrn and Robert Black              Mel Connet 
                                                                    22    Attn: Legal Department                  Attn: Claims Dept.                    Attn: Claims Dept. 
                                                                          St Helen's 1 Undershaft                 PO Box 200                            PO Box 200 
                                                                    23    London ENGLAND                          San Bruno CA 94066                    San Bruno CA 94066 
                                                                          EC3A 8JT 
                                                                    24    Edmond Adaimy                           Tarkett Corporation                   Halsey Minor 
                                                                          Attn: Claims Dept.                      Attn: Claims Dept.                    Attn: Claims Dept. 
                                                                    25    PO Box 7601                             PO Box 1980                           1330 Broadway 
                                                                          San Francisco CA 94120                  Berkeley CA 94701                     Oakland CA 94612 
                                                                    26    The Rizza Group                         Jill Rommel                           Ordinary Mutual Insurance Company 
                                                                          Attn: Workers Comp. Claim Dept.         Attn: Charrise Hong                   Attn: Claims Dept. 
                                                                    27    330 Broadway                            1330 Broadway                         1330 Broadway 
                                                                          Oakland, CA 94612                       Oakland CA 94612                      Oakland CA 94612 
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199              Filed: 04/01/19 13
                                                                                                                               Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                            Page 14OFofSERVICE
                                                                                                                            19
                                                                     1    James W. and Gail P. Spann          Dominik Schieweck                    Mark Meaders 
                                                                          Attn: Workers Comp. Claims Dept.    Attn: Workers Comp. Claims Dept.     Attn: Workers Comp. Claims Dept. 
                                                                     2    PO Box 2449                         50 California Street                 PO Box 9111 
                                                                          San Francisco CA 94126              San Francisco CA 94111               Walnut Creek CA 94598 
                                                                     3    Michael Tedesco                     Eric Roach                           Dealers Finance Source LLC 
                                                                          Attn: Workers Comp. Claims Dept.    Attn: Claims Dept.                   Attn: Darrell Huseth 
                                                                     4    PO Box 2449                         PO Box 9111                          PO Box 9111 
                                                                          San Francisco CA 94126              Walnut Creek CA 94598                Walnut Creek, CA 94598 
                                                                     5    Robert E. Forrest                   Birdstep Technology ASA              Jungo, Inc. 
                                                                          Attn: Claims Dept.                  Attn: Mr Paul Van Der Heyden         Attn: Ms. Carolyn 
                                                                     6    PO Box 9111                         333 West Pierce Road                 15350 Sherman Way, Ste. 320 
                                                                          Walnut Creek CA 94598               PO Box 478                           PO Box 9227 
                                                                     7                                        Itasca IL 60143‐3134                 Van Nuys CA 91409 
                                                                          Janet Mortenson                     Smith, James W. & Finite             Elisabeth M. Newell 
                                                                     8    Attn: Workers Comp. Claims Dept.    Validations                          Attn: Shirley Ludwico 
                                                                          PO Box 4089                         Attn: Workers Comp. Claims Dept.     PO Box 6616 
                                                                     9    Santa Rosa CA 95402                 650 California Street                San Jose CA 95150 
                                                                                                              San Francisco CA 94108 
                                                                    10    James and Junko Fyffe               Riordan, Michael T. and BRRC, LLC    Henry Kaufman 
                                                                          Attn: Legal Department              Attn: Legal Department               Attn: Legal Department 
                                                                    11    Insurance Services Group Inc        Insurance Services Group Inc         Gulf Insurance Company 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          707 Skokie Blvd., Suite 540         707 Skokie Blvd., Suite 540          PO Box 446 
                                                                    12    Northbrook IL 60062                 Northbrook IL 60062                  Dallas TX 75221‐0446 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Robert Epstein                      Basina, Glenn V., et al.             Bluff Springs Investors, Ltd. 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Attn: Legal Department              Attn Douglas Poetzsch, Esq.          Attn Legal Department 
                                                                          Claims Examiner II                  125 Broad Street                     Interstate Insurance Group 
                                                                    14    Gulf Insurance Group                New York NY 10004                    55 E Monroe, Suite 3300 
                                                                          PO Box 446                                                               Chicago IL 60603 
                                                                    15    Dallas TX 75221‐0446 
                                                                          Arthur G. Schrieber                 Lee Roy Chaney                       1442‐1448 Sacramento Street LLC 
                                                                    16    Attn Legal Department               Attn Legal Department                Attn Legal Department 
                                                                          Kemper National Insurance Cos       Kemper National Insurance Co.        Kemper National Insurance Co. 
                                                                    17    3179 Temple Ave., Ste. 250          PO Box 289007                        3201 Temple Avenue 
                                                                          Pomona CA 91769‐1769                San Diego CA 92198‐9007              Pomona CA 91768 
                                                                    18    Asa Crawford Andersen               Jurate Antioco                       Brenda Betcone 
                                                                          Attn Legal Department               Attn Legal Department                Attn Legal Department 
                                                                    19    Kemper National Insurance Co.       Kemper National Insurance Co.        Kemper National Insurance Co. 
                                                                          80 Blue Ravine Road                 16835 West Bernardo Drive, Ste.      PO Box 15810 
                                                                    20    Folsom CA 95630                     103                                  Sacramento CA 95852‐0810 
                                                                                                              San Diego CA 92127 
                                                                    21    Perlita Billedo                     Kevin Birmingham                     Builders Supply Club, LLC 
                                                                          Attn Legal Department               Attn Legal Department                Attn Legal Department 
                                                                    22    Kemper National Insurance Co.       Kemper National Insurance Co.        Kemper National Insurance Co. 
                                                                          PO Box 25229                        3179 Temple Ave., Ste 250            PO Box 1769 
                                                                    23    Santa Ana CA 92799                  Pomona CA 91769‐1769                 Pomona CA 91769‐1769 
                                                                          Edna Caldwell                       Julie Chan                           Chao Ming Chang 
                                                                    24    Attn Legal Department               Attn Legal Department                Attn Legal Department 
                                                                          Kemper National Insurance Co.       Kemper National Insurance Co.        Kempler National Insurance Co 
                                                                    25    Douglas Corporate Center            B‐6 Rout 22 and Krueger Rd           Douglas Corporate Center 
                                                                          2999 Douglas Blvd., Ste. 220        Long Grove IL 60049                  2999 Douglas Blvd., Ste. 220 
                                                                    26    Roseville CA 95661                                                       Roseville CA 95661 
                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199          Filed: 04/01/19 14
                                                                                                                           Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                        Page 15OFofSERVICE
                                                                                                                        19
                                                                     1    Daniel Chim                         Jennie Chin                            Mary China 
                                                                          Attn Legal Department               Attn Legal Department                  Attn Legal Department 
                                                                     2    Kemper National Insurance Co.       Kemper National Insurance Co.          Kemper National Insurance Co. 
                                                                          1 Kemper Drive                      PO Box 25229                           950 S Bascom Ave., Ste. 2120 
                                                                     3    Long Grove IL 60049‐0001            Santa Ana CA 92799                     PO Box 28550 
                                                                                                                                                     San Jose CA 95159‐8550 
                                                                     4    Lin Lin Chow                        Xiomara Corrales                       Kevin Curran 
                                                                          Attn Legal Department               Attn Legal Department                  Attention: Bruce Bodini 
                                                                     5    Kemper National Insurance Co.       Kempler National Insurance Co.         2101 E. Fourth Street 
                                                                          I Kemper Drive                      PO Box 22437                           PO Box 15363 
                                                                     6    Long Grove IL 60049‐0001            Tampa FL 33622                         Santa Ana CA 92705‐0363 
                                                                          Thais DaRosa                        Bill Davies                            Eric Downing 
                                                                     7    Attn: Legal Department              Attn Michael M Triplett, Claim Rep.    Attn Legal Department 
                                                                          Kemper National Insurance Co.       2677 North Main Street, Ste. 300       Executive National Ins Cos 
                                                                     8    2677 North Main St., 3rd Flr.       Santa Ana CA 92705                     Douglas Corporate Center 
                                                                          Santa Ana CA 92705                                                         2999 Douglas Blvd., Ste. 220 
                                                                     9                                                                               Roseville CA 95661 
                                                                          Rick Durazzo                        Kaj Wdholm                             Clark and Maria Fong 
                                                                    10    Attn: John Schroeder                Attn: Claims Department                Attn: Mr. Morgan Cox 
                                                                          l75 Berkeley Street                 2233 Watt Avenue                       175 Berkeley Street 
                                                                    11    Boston MA 02116                     Sacramento CA 95825                    Boston MA 02116 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Alfonso Fonseca                     Matt & Dan Friedman                    Larry Gean 
                                                                    12    Attn: Gary Duke                     Attn: Claims Department                Attn: Claims Department 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          216 Pine Street                     216 Pine Street                        2233 Watt Avenue 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          San Francisco CA 94104              San Francisco CA 94104                 Sacramento, CA 95825 
                                                                          Gary L. and Victoria Hong           Glendy Hsu                             Ben & Mary Ishisaki 
                                                                    14    Attn: Fran L. Rudich, Esq.          Attn: Ms. Sandra Oglesby               Attn: Legal Department 
                                                                          70 Pine Street                      80 Pine Street, 6th Floor              AIG Technical Services Inc 
                                                                    15    New York NY 10270‐0110              New York NY 10015                      80 Pine Street, 6th Floor 
                                                                                                                                                     New York NY 10005 
                                                                    16    Burton Jang                         Jon Jernigan                           Margaret Peggy Jordan 
                                                                          Attn: Legal Department              Attn: Legal Department                 Attn: Legal Department 
                                                                    17    AIG Technical Services Inc          AIG Environmental Management           AIG Technical Services, Inc. 
                                                                          80 Pine Street, 6th Floor           3 Embarcadero Center, Ste. 301         80 Pine Street, 6th Floor 
                                                                    18    New York NY 10005                   San Francisco CA 94111                 New York NY 10005 
                                                                          Andrew Jurinka                      Ron Kagehiro                           Leavena Khayat 
                                                                    19    Attn: Legal Department              Attn: Legal Department                 Attn: Legal Department 
                                                                          AIG Technical Services, Inc.        AIG Technical Services, Inc.           Litigation Specialist Penn National 
                                                                    20    80 Pine Street, 10th Floor          80 Pine Street, 10th Floor             Insurance 
                                                                          New York NY 10005                   New York NY 10005                      PO Box 21727 
                                                                    21                                                                               Greensboro NC 27420‐1727 
                                                                          Paul Kokezaz                        James Kolinos                          Richard Krooth 
                                                                    22    Attn: Legal Department              Attn: Legal Department                 Attn: Legal Department 
                                                                          Penn National Svc Bureau            Penn National Svc Bureau               Penn National Svc Bureau 
                                                                    23    1 Penn Center                       1 Penn Center                          1 Penn Center 
                                                                          1617 JFK Blvd., Ste. 700            1617 JFK Blvd., Ste. 700               1617 JFK Blvd., Ste. 700 
                                                                    24    Philadelphia PA 19103               Philadelphia PA 19103                  Philadelphia PA 19103 
                                                                          Chu Ming Kwok                       Ted Loewenberg,                        Mark Lovewell 
                                                                    25    Attn: Legal Department              4333 Saltillo Street                   Attn: Legal Department 
                                                                          Penn National Svc Bureau            Woodland Hills, CA 91364               Haight Brown & Bonesteel 
                                                                    26    1 Penn Center                                                              3880 Lemon Street, Suite 410 
                                                                          1617 JFK Blvd., Ste. 700                                                   Riverside, CA 92501 
                                                                    27    Philadelphia PA 19103 
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199          Filed: 04/01/19 15
                                                                                                                           Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                        Page 16OFofSERVICE
                                                                                                                        19
                                                                     1    Ken Luu                              Greg McDowell                      Dr Gideon Peri 
                                                                          Attn: Legal Department               Attn: Legal Department             Kapam Ltd. 
                                                                     2    Johnson & Johnson                    Thomas Howell Group (USA)          49 Eder Street 
                                                                          One Johnson & Johnson Plaza          2220 East Alosta Ave., Ste. 225    34752 Haifa, Israel 
                                                                     3    New Brunswick, NJ 08933              Glendora CA 91740‐4594             Attn: Legal Department 
                                                                          Palm 6 Productions                   Daniel Wong                        John B. Wong 
                                                                     4    8950 Ellis Ave                       2506 N. Orchard                    Brothers Productions 
                                                                          Los Angeles CA 90034                 Chicago, IL 60614                  308 Ashby Court 
                                                                     5    Attn: Legal Department                                                  Berryville, VA 22611 
                                                                          Argonaut Great Central Ins Co.       Allen Okamoto                      George Padgett 
                                                                     6    PO Box 807                           16133 Ventura Blvd.                344 Isle of View Drive 
                                                                          Peoria, IL 61652                     Penthouse Suite A                  McQueeny, TX 78123 
                                                                     7                                         Encino, CA 91436 
                                                                          CNA Insurance Companies              Aldrich Taylor Insurance           Reinhart Boemer Van Deuren 
                                                                     8    CNA Plaza                            PO Box 1098                        Norris & Rieselbach SC 
                                                                          Chicago, IL 60685                    Burbank, CA 91507                  P O Box 92900 
                                                                     9                                                                            Milwaukee, WI 53202‐0900 
                                                                          Most Travel                          Ectax Inc.                         Benny Tan 
                                                                    10    1351 South Beach Blvd il             300 Esplanade, Ste. 900            Attn: Ms. Linda L. Harrington 
                                                                          La Habra, CA 90631                   Oxnard CA 93030                    100 Van Ness Avenue, 28th Fir. 
                                                                    11                                                                            San Francisco, CA 94102‐5238 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Visit Taveethancharoen               James To                           Forty Six Hundred Partnership 
                                                                    12    6121 Shoup, No 17                    32 Belcourt Drive                  4600 Campus Drive Suite 101 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Woodland Hills, CA 91367             Newport Beach, CA 92660            Newport Beach, CA 92660‐1801 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Anthony Tse                          Greentree Laboratories Inc.        VIP Simi Valley Project Ltd. 
                                                                          1001 West Euless Blvd., Suite 300    PO Box 425                         482 Stanford Drive 
                                                                    14    Euless, TX 76040‐5033                Tustin, CA 92681 0425              Arcadia, CA 91007 
                                                                          Alison Tarn                          Kirkpatrick Ficus                  Major Medical Integrated, Inc. 
                                                                    15    Attn: Steven C. Cutler               Attn: David Stephens CPA           256 Third Street 
                                                                          655 Redwood Highway, Ste. 309        2201 Dupont Drive, Suite 400       P.O. Box 120 
                                                                    16    Mill Valley, OA 94941                Irvine, OA 92612                   Falls Station 
                                                                                                                                                  Niagara Falls, NY 14303 
                                                                    17    Brian Caffyn                         James Morrow, M.D.                 Suet Ying Lau 
                                                                          Attn: Ms. Diane Weaver, Esq.         1633 Old Bay shore Highway         General Manager 
                                                                    18    500 S.E. 6th Street                  Burlingame, CA 94010‐0727          North American Transformer 
                                                                          Ft. Lauderdale, PL 33301                                                1200 Piper Drive 
                                                                    19                                                                            Milpitas CA 95035 
                                                                          Systems, Inc.                        Litigation Control Manager         Elinore Green 
                                                                    20    Attn: Mr. TomHui                     Office Special Deputy Receiver     c/o Tim Savinar, Esq. 
                                                                          4 Orinda Way, Suite HOB              446 E. Ontario, Suite 700          2097 Market Street, Ste. A 
                                                                    21    Orinda, CA 94563                     Chicago, XL 60611                  San Francisco, CA 94114 
                                                                          Municipal Court City &               Joe H. Brims                       Sanchez Hilltop 
                                                                    22    County of San Francisco              126 Blackstone Drive               3720 21st Street 
                                                                          City Hall Room 303                   Danville, CA 94506                 San Francisco CA 94114 
                                                                    23    San Francisco, CA 94102 
                                                                          Craddick Candland & Conti            Park Assurance Company             Matthew S. Miller 
                                                                    24    915 San Ramon Valley Blvd.           155 Felker Street, Suite 1         170 Corte Anita 
                                                                          PO Box 810                           Santa Cruz, CA 95060               Greenbrae, CA 94904‐1106 
                                                                    25    Danville, CA 94526‐0810 
                                                                          Kinder Wuerfel & Cholakian           John J. Mucia                      John Gilmore 
                                                                    26
                                                                          555 Montgomery Street, 9th Floor     817 Sputh Madison Avenue           503 Explorer 
                                                                          San Francisco, CA 94111              Pasadena, CA 91106                 Austin TX 78734 
                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199           Filed: 04/01/19 16
                                                                                                                            Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                         Page 17OFofSERVICE
                                                                                                                         19
                                                                     1    Michael Dee                           Sedgwick Mediation/Arbitration    Sedgwick Client Accommodation 
                                                                          10338 Larwin Avenue                   Services                          Matters 
                                                                     2    Chatsworth, CA 91311                  Attn: Legal Department            Attn: Legal Department 
                                                                                                                Chrysler Corporation              Chrysler Corporation 
                                                                     3                                          12000 Chrysler Drive              12000 Chrysler Drive 
                                                                                                                Highland Park MI 48288‐1919       Highland Park MI 48288‐1919 
                                                                     4    GOL Linhas Aéreas Inteligentes S.A    Kurt Link                         Walter Larsen & Associates 
                                                                          Attn: Legal Department                209 South Lasalle Street          1320 Divisadero Street 
                                                                     5    Allied Mutual Insurance Co            Chicago, IL 60604‐1202            San Francisco, CA 94115 
                                                                          2301 Circadian Way 
                                                                     6    PO Box 849 
                                                                          Santa Rosa CA 95407‐8498 
                                                                     7    President Bridge International        Franciscan Friars of Northern     New River Gallery Inc. 
                                                                          Company                               California                        65 El Portal Drive 
                                                                     8    41 Drumm Street                       1500 34th Avenue                  Clayton, CA 94517 
                                                                          San Francisco, CA 94111               Oakland, CA 94601 
                                                                     9    Belie Chou                            Jonathan Kantor                   David and Michelle King 
                                                                          155 Montgomery Street                 Attn: Rafael C. Vialo             c/o Palmer, Duckworth, et al. 
                                                                    10    San Francisco, CA 94104               San Salvador                      Attn: Kenneth F. Strong, Esq. 
                                                                                                                El Salvador, Central America      P. 0. Box 26 
                                                                    11                                                                            Novato, CA 94948 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Sun Tea Brewers Company               Judy Cheng                        Gregory 0. Petersen 
                                                                    12    c/o Pepsi Cola Newburgh               5942 Gaviota Avenue               3035 Pierce Street 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          237‐241 Dupont Avenue                 Long Beach, CA 90805              San Francisco, CA 94123 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Newburgh, NY 12550‐0608 
                                                                          Tony Phan                             Joanna Burpo                      Covia Partnership 
                                                                    14    Thuong Nguyen                         69 Paseo Mirasol                  9700 West Higgins Road, Suite 400 
                                                                          7648 South Latrobe                    Tiburon, CA 94920                 Rosemont, IL 60018 
                                                                    15    Chicago, IL 60459 
                                                                          880 Associates                        Koschenrutistrasse                Greenwood Bay Homeowners Assoc. 
                                                                    16    880 North Point                       74 Ch‐8052                        232 Michele Circle 
                                                                          San Francisco CA 94109                Zurich, Switzerland               Novato, CA 94947 
                                                                    17    Elite Tile                            Arythmia Records, Inc.            Travelers Property Casualty 
                                                                          Attn: Robert F. Alexander             Attn: Craig Queen, Esq.           Commercial Lines 
                                                                    18    945 East Paces Ferr Road              233 South Wacker Drive            One Tower Square 7PB 
                                                                          Suite 1890                            Ste. 2420, Sears Tower            Hartford, CT6183 
                                                                    19    Atlanta, GA 30326‐1125                Chicago, IL 60606‐6308 
                                                                          Travelers Property Casualty           Andrew J. Stewart                 Tammy and Gary Gladd 
                                                                    20    9600 SW Oak, Ste. 450                 The Baltic Exchange               Attn: A.O. Ramage 
                                                                          Portland, OR 97223                    38 St. Mary Axe                   16 Minories 
                                                                    21                                          London EC3 8BH, England           London EC3N 1 AX, England 
                                                                          Doralee Ashby                         Larry B. Anderson                 21st Century Insurance Co. 
                                                                    22    Attn: Anson J. Paul                   Attn: Tony Outuwaite              6301 Owensmouth Avenue 
                                                                          Bishops Court 27‐33                   Friary Court /Crutched Friars     Woodland Hills, CA 91367 
                                                                    23    Artillery Lane                        London EC3N 2NP, England 
                                                                          London El 71P, England 
                                                                    24    21st Century Insurance Co.            Claim Attorney                    Zurich US 
                                                                          6301 Owensmoth Avenue                 21st Century Insurance Co.        801 North Brand Blvd., Penthouse 
                                                                    25    Woodland Hills, CA 91367              6301 Owensmouth Avenue            Glendale, CA 91203 
                                                                                                                Woodland Hills, CA 91367 
                                                                    26    Rik B. Mitchell                       Toni Lynne To we                  Claims Examiner 
                                                                          Attn: Edward Stone                    Attn: Derek Perkins               21st Century Insurance Co. 
                                                                    27    Third Floor, Commercial Union         New Loom House                    1732 N. 1st Street, Suite 350 
                                                                          Bldg.                                 101 Blackchurch Lane              San Jose, CA 95112 
                                                                    28    St. Helen's 1 Undershaft              London El 71U, England 


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199          Filed: 04/01/19 17
                                                                                                                           Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                        Page 18OFofSERVICE
                                                                                                                        19
                                                                     1    London EC3A 8L4, England 
                                                                          Jefferson‐Pilot Life Insurance       Merco, Inc.                        Elliott J. Vance 
                                                                     2    PO Box 21008                         Ill7 Route 31 South                Attn: Daniel Durst 
                                                                          Greensboro, NC 27420                 Lebanon, NJ 8833                   Soodmattenstrasse 2 
                                                                     3                                                                            Box 8134 
                                                                                                                                                  Adliswil, Switzerland 
                                                                     4    Swiss Reinsurance Company            Schmuel Leblancestembe             Metropolitan Life Insurance Co. Law 
                                                                          Mythenquai 50/60 8022                Attn: Thomas Crawford              7C 
                                                                     5    Zurich, Switzerland                  20 North Michigan Avenue, Suite    One Madison Avenue 
                                                                                                               700                                New York, NY 10010 
                                                                     6                                         Chicago, IL 60602 
                                                                          Thompson, Hines                      Baker & Daniels                    Exxon Risk Management Services 
                                                                     7    One Chase Manhattan Plaza            111 E. Wayne Street, Suite 800     PO Box 3342 
                                                                          58th Floor                           Fort Wayne, IN 46802               Houston, TX 77253‐3342 
                                                                     8    New York, NY 10005 
                                                                          Legalbi;; & Review Mgmt., Inc.       Physician Reciprocal Insurers      Senior Claims Examiner 
                                                                     9    PO Box 1788                          111 East Shore Road                Markel Corporation 
                                                                          Brentwood, TN 37024‐1788             PO Box 4300                        PO Box 38708 
                                                                    10                                         Manhasset, NY 11030                Glen Allen, VA 23058‐3870 
                                                                          Claims Manager                       Boat US                            McCullough Campbell & Lane 
                                                                    11    Markel Insurance Company             Attn: Kenneth M. Perscheid         401 N. Michigan Avenue 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          P.O. Box 3870                        Litigation Counsel                 Chicago, IL 60611‐4277 
                                                                    12    Glen Allen, VA 23058‐3870            P. O. Box 9280 
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                               Walnut Creek, CA 94598‐0980 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Latino Health Care Inc.              Janssen/Bayer                      Zurich Ins Company 
                                                                          517 North Main Street                Attn: Jerri Solomon, Esq.          1400 American Lane 
                                                                    14    Santa Ana, CA 92701                  Sr. Corporate Counsel              Schaumburg, IL 60196‐1056 
                                                                                                               4680 Wilshire Blvd. 
                                                                    15                                         Los Angeles CA 90010 

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.15 Doc# 199           Filed: 04/01/19 18
                                                                                                                            Entered: 04/01/19 11:37:23 CERTIFICATE
                                                                                                                                                         Page 19OFofSERVICE
                                                                                                                         19
